Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding claims 1 and 15, the prior art of record does not disclose or suggest a positioning wand for assisting in positioning at least one of a first magnetic implant and a second magnetic implant, the positioning wand including a distal tip provided at a distal end of an elongated member, the distal tip including a guide magnet, the distal tip being pivotally engaged with the elongated member via a pin to form a hinge pivoting back and forth about the pin such that the distal tip is moveable in response to a contact pressure upon contact with an outer surface of a wall of a digestive tract, in combination with the other claimed elements.
Regarding claim 39, the prior art of record does not disclose or suggest a positioning wand for assisting in positioning at least one of a first magnetic implant and a second magnetic implant, the positioning wand including a distal tip provided at a distal end of an elongated member, the distal tip including a sensor for detecting a magnetic field and a guide magnet, the distal tip is movable in response to a contact pressure, in combination with the other claimed elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELIN C TANNER whose telephone number is (571)270-5202. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571)272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOCELIN C TANNER/Primary Examiner, Art Unit 3771